Citation Nr: 1302515	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  12-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979, and from October 1980 to November 1996.   

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the Veteran's claim for service connection for a right knee disorder.  The Veteran did not request a hearing before the Board.  
 
In his initial December 2010 claim for benefits, the Veteran's referred to this claim as one of service connection for a right knee disorder.  Subsequently, in an October 2011 statement, the Veteran referred to this claim as one of service connection for moderate right knee degenerative joint disease and indicated that he wished to file a separate claim for patellofemoral syndrome of the right knee.  The Board notes that a claim for service connection for a right knee disorder encompasses claims for all disorders of the right knee raised by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the Board will adjudicate the issue of service connection for all right knee disorders raised by the evidence in this decision, the Board need not refer a separate claim for service connection for patellofemoral pain syndrome of the right knee to the RO for development.  

Parenthetically, the Board notes that, in the Veteran's July 2012 Substantive Appeal to the Board, the Veteran indicated that he wished to appeal a claim for a disorder of the bilateral knees.  The Board notes that a claim for service connection for a left knee disorder is a separate matter than the claim for service connection for a right knee disorder is currently before the Board.  The RO adjudicated a separate claim for service connection for a left knee disorder in a rating decision issued on July 20, 2012.  The record indicates that the Veteran's July 2012 Substantive Appeal was written by the Veteran and received by the RO prior to the issuance of the July 2012 rating decision denying service connection for a left knee disorder.  The record also indicates that the Veteran did not submit a Notice of Disagreement (NOD) after the issuance of the RO's July 2012 rating decision.  Therefore, if the Veteran wishes to continue to pursue a claim for service connection for a left knee disorder, the Board advises him to file a NOD in a timely manner.   


FINDING OF FACT

The Veteran's currently diagnosed osteoarthritis of the right knee is not related to service or any incident of service, to include acute and transitory instances of retropatellar pain syndrome and patellofemoral pain syndrome during service.  


CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental statement of the case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding this claim, a complete VCAA notice letter was sent by the RO to the Veteran in January 2011, prior to the initial adjudication of the claim in June 2011.  The Veteran therefore has received all required VCAA notice concerning this claim.  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notices he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of showing that there is a VCAA notice error in timing or content, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained the Veteran's post-service VA and private treatment records.  Regarding the Veteran's service treatment records, the Board notes that some of the service treatment records potentially are missing from the file.  The record indicates that the RO initially received only a partial set of service treatment records after requesting such from the National Personnel Records Center (NPRC).  The record indicates that the Veteran submitted additional service treatment records at the RO's request to supplement those received from the NPRC.  After all efforts had been exhausted to procure any additional Veteran service treatment records, the RO issued a formal finding of unavailability of any additional records in April 2011.  As such, a remand by the Board to direct a record request for additional service treatment records is not necessary because such requests would be futile.  See 38 C.F.R. § 3.159(c)(2).

For this claim, a VA compensation examination (C&P exam) was arranged in May 2011.  In a February 2012 statement, included with his NOD, the Veteran wrote that the May 2011 VA examiner's conclusions were not credible because the VA examiner only met with him once for 15 minutes.  The Veteran stated that such a small amount of time was inadequate to allow for the proper diagnosis of a knee disorder or the formulation of an opinion regarding the knee disorder's etiology.  

The Board finds that the Veteran's February 2012 statements, indicating that the May 2011 VA examination provided during the pendency of this appeal was inadequate, both lack credibility and are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley, 2 Vet. App. at 308-09 (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the May 2011 VA examiner's provision of the VA medical examination.  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA examiner properly performed the examination necessary to diagnose the Veteran's knee disorder.  In addition, the VA examiner is entitled to the presumption that the medical examination provided was of sufficient length to provide findings allowing for both the diagnosis of the Veteran's disorder and the formulation of an opinion regarding the disorder's etiology.  

The Board notes that the May 2011 VA medical examination report was written by an attending physician who was fully qualified to provide a medical examination.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  The May 2011 VA medical examination report contains no indication that the VA examiner performed an improper examination, as the VA examiner indicated performing a thorough physical examination and taking X-rays of the Veteran's knees.  The VA examiner also listed the evidence reviewed prior to writing the opinion regarding the etiology of the knee disorder, to include all service and post-service records indicating treatment for a right knee disorder.  The Board notes that the May 2011 VA examiner's report is thorough and contains the required diagnosis and etiology opinion concerning the claimed right knee disorder; therefore, the Veteran's complaints indicating that the May 2011 VA examiner did not spend an adequate amount of time performing the examination are not credible.  See Madden, 125 F.3d at 1481 (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley at 308-09; Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his or her opinion); Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001) (stating that the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary). 

As the May 2011 VA medical examination report was written after a thorough review of the claims file, an interview with the Veteran, an examination of the Veteran, and contains an opinion regarding the etiology of the Veteran's right knee disorder supported by clinical data, the Board finds that the May 2011 VA medical examination report is adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.306 (2012).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA law and regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.304(b) (2012).

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A veteran is not required to show that a disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Degenerative joint disease (i.e., arthritis) is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10 percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per 38 C.F.R. § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id. (citations omitted).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  The Court has further clarified that this current disability requirement for a service connection claim is satisfied if the claimant has the disability at the time the claim is filed or during the pendency of the claim, even if it resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board must analyze the probative value of the evidence for and against the claim, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 49.

In a case, as here, in which a claimant's complete service records potentially are unavailable through no fault of his own, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records). 

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for medical nexus evidence supporting the Veteran's claim by indicating a correlation between his currently alleged conditions and his military service - and, in this particular instance, to an in-service knee disorder.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing service treatment records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

The Veteran essentially contends that his current right knee disorder, diagnosed as osteoarthritis, is related to an in-service knee disorder, diagnosed as both retropatellar pain syndrome and patellofemoral pain syndrome.  

Reviewing the evidence of record, in a November 1975 service enlistment examination report, a service examiner noted that the Veteran's lower extremities were normal.  

In a September 1980 reenlistment examination report, a service examiner noted that the Veteran's lower extremities were normal.  In a contemporaneous September 1980 report of his medical history, the Veteran indicated that he had never experienced a "trick" or locked knee, or arthritis, rheumatism, or bursitis. 

In an April 1988 service treatment record, the Veteran reported experiencing insidious onset of right knee pain over the previous month.  The Veteran indicated that he had experienced an injury to his knee when he was a child and that the pain seemed to be located at the same point as the injury.  The Veteran indicated that his knee historically had also hurt more generally with running and stair climbing.  Upon examination, the service examiner noted that the Veteran experienced point tenderness over the patella under a scar from childhood.  The service examiner indicated that the knee displayed a full range of motion without crepitus or instability.  The diagnosis was retropatellar pain syndrome.  The service examiner prescribed quadriceps exercise training and Motrin.  

In an April 1989 service retention examination report, a service examiner noted that the Veteran's lower extremities were normal.

In a September 1993 service treatment record, the Veteran reported experiencing right knee pain behind the kneecap that would increase with walking and running over the previous three weeks.  The Veteran specifically denied experiencing any injury or trauma to the knee.  Upon examination, the service examiner noted no balloting, swelling, or erythema.  The service examiner reported that drawer's sign, Lachmann's test, McMurray's test, and a valgus varus test were all negative.  The VA examiner noted a positive patellar grind test and that the Veteran's quadriceps were of unequal sizes bilaterally.  The assessment was patellofemoral pain syndrome.  The service examiner prescribed quadriceps strength and range of motion exercises, a viewing of a patellofemoral pain syndrome physical therapy video, Motrin, and limited running over the next 10 days.  

In an August 1996 service discharge medical examination report, a service examiner noted that the Veteran's lower extremities were normal.  In an August 1996 report of his medical history, the Veteran noted that he had experienced a "trick" or locked knee.  In explaining this notation, the Veteran wrote that he had experienced knee pain in 1993 and earlier. 

Reviewing the post-service treatment records, in an August 2010 private orthopedic surgeon report, the Veteran reported experiencing pain in the right knee.  The Veteran indicated that he experienced difficulty ascending and descending stairs, stooping, kneeling, and bending.  The Veteran stated that he was retired from service and currently was working for the local transit authority.  Upon physical examination, the private examiner reported minimal effusion of the right knee joint along with patellofemoral joint crepitation and bone spurs medially and laterally.  Upon X-ray examination, the private examiner noted medial joint space osteoarthritis of both knees, worse on the right.  The diagnosis was osteoarthritis of the right knee.  The private examiner prescribed injection treatment.  In a September 2010 private treatment record, the same private examiner reported giving the Veteran an injection in his right knee. 

In a May 2011 VA medical examination report, the Veteran reported injuring his knee while playing flag football during service in 1976.  The Veteran indicated that his knee swelled following that injury and that he was given a profile.  The Veteran stated that his pain resolved, but recurred without a specific injury.  The Veteran stated that he went on sick call a few times for his knee.  The Veteran indicated that service examiners X-rayed his knee and provided him with Motrin a few times, but that this did not help with the pain.  The Veteran stated that his knee continued to hurt throughout his residual time on active duty and thereafter.  The Veteran indicated that the private orthopedic surgeon told him that he had "bone on bone" in both knees.  The Veteran stated that he was given an injection in the right knee, but that the injection did not help.  The Veteran indicated that was also provided with Naprosyn, but that he did not take it.  The Veteran indicated that he took Tylenol Extra Strength two to three times per week and Advil twice per week.  The Veteran stated that the Advil helped a little.  The Veteran also indicated that he was told that he would need a knee replacement in the future.  The Veteran stated that he would experience moderate pain in the knee, under the kneecap and across the front of the knee, unless he kept the knee completely motionless.  The Veteran reported experiencing pain and stiffness in the knee that was worse in the morning until the knee loosened up.  The Veteran indicated that the pain would stay at a baseline moderate level the remainder of the day.  

Upon physical examination, the May 2011 VA examiner noted pain and stiffness in the right knee, but no evidence of deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, or symptoms of inflammation.  The VA examiner indicated finding crepitus under the patella with range of motion and minimal effusion.  The VA examiner also indicated finding a mass behind the knee and evidence of grinding.  The VA examiner indicated that there was no patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The VA examiner noted that the Veteran's knee slowed upon motion of the knee and that testing indicated flexion of the knee to only 105 degrees.  In reviewing an X-ray report, the VA examiner noted moderate degenerative joint disease of both knees.  The VA examiner indicated that the left knee X-ray results were the same as those for the right knee.  

Having reviewed the claims file, interviewed the Veteran, and completed a physical examination, the May 2011 VA examiner opined that the Veteran's right knee disorder was less likely as not caused by or a result of a diagnosed in-service knee disorder, specifically patellofemoral pain syndrome.  The VA examiner indicated that there was no medical literature supporting an increased incidence of degenerative joint disease in the patellofemoral joint in people who had been diagnosed with patellofemoral pain syndrome.  The VA examiner noted that the service treatment records showed no history of trauma to the Veteran's right knee while on active duty, as the onset of pain was noted be insidious and worsened by walking and running.  The VA examiner further noted that the Veteran was seen in service for pain in the right knee only, but that his imaging findings were identical for bicompartmental degeneration in the bilateral knees.  The VA examiner's opinion was that the patellofemoral pain syndrome in the right knee was activity-related, and that the degenerative changes noted on imaging were incidental and not posttraumatic.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's current right knee disorder, specifically osteoarthritis, was caused by or the result of the patellofemoral pain syndrome diagnosed during active duty.

In an October 2011 letter, the private examiner who had treated the Veteran previously wrote that that he had seen the Veteran in his office for osteoarthritis of the knees since August 11, 2010.  The private examiner stated that the Veteran was retired from service and that, during his time in-service, the Veteran developed osteoarthritis of the knees because of severe stress from his "service commitment."  The private examiner stated that the Veteran currently had a permanent medical impairment to the knees as result of his service.

In a February 2012 lay statement, included with a Notice of Disagreement (NOD), the Veteran wrote that the May 2011 VA examiner only met with him once and for fifteen minutes, indicating that such a brief visit was insufficient to allow for the diagnosis of a right knee disorder and the formulation of an opinion regarding its etiology.  The Veteran also stated that the October 2011 letter from his private orthopedic surgeon was more credible that the May 2011 VA examiner's findings.  The Veteran noted that the orthopedic surgeon had seen the Veteran on more than a single occasion for 15 minutes and had the facts in regards to his medical history and service.  

In a July 2012 statement, included with his substantive appeal to the Board, the Veteran stated that the impact of his 20 years of service was a major factor in the necessity of having both knees replaced as told him by his surgeon.  The Veteran also stated that the lack of mobility due to pain in both knees had caused him to have poor health and weight gain.  

Having reviewed the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disorder.

Initially, the Board finds that the Veteran is presumed to have been physically sound as to any right knee disorder upon entrance into service.  In the April 1988 service treatment record, the Veteran reported that he was experiencing pain in the same location as a childhood knee injury.  Upon examination, the service examiner noted that the Veteran experienced point tenderness over the patella under a scar from childhood.  

Although the April 1988 service treatment record suggests that the Veteran had a right knee disorder that preexisted service, the November 1975 service medical examiner did not note any knee disorder on the Veteran's November 1975 service enlistment medical examination report.  Likewise, the September 1980 service medical examiner did not note any knee disorder on the September 1980 service reenlistment medical examination report.  Therefore, the Veteran is presumed to be sound upon service entrance unless VA demonstrates by clear and unmistakable evidence both that a knee disorder existed prior to service and that it was not aggravated by service.  Wagner, at 1096.  In this instance, neither the preexisting knee disorder nor, oddly enough, the childhood scar on the Veteran's knee is mentioned or noted in the remaining service and post-service treatment records.  Therefore, VA concedes that the record does not contain clear and unmistakable evidence that would overcome the presumption of soundness, and the Veteran is considered to have been physically sound upon service entrance.  See id.  

The Board finds that the Veteran experienced acute and transitory instances of retropatellar pain syndrome and patellofemoral pain syndrome during service; however, the Veteran did not experience chronic knee disorder symptomatology during service.  In the May 2011 VA medical examination report, the Veteran reported experiencing an in-service knee injury while playing flag football in 1976 which resulted in symptoms of swelling.  The Veteran indicated that, although the injury healed after he was put on profile, the symptoms from this injury would recur throughout service.  The Board finds the Veteran's account of in-service knee pain following a 1976 in-service injury lacks credibility as it is inconsistent with the other evidence of record, to include the Veteran's own statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The Veteran contends that he experienced a 1976 in-service knee injury.  However, in the September 1980 reenlistment examination report, a service examiner noted that the Veteran's lower extremities were normal.  Moreover, in a contemporaneous September 1980 report of his medical history, the Veteran himself indicated that he had never experienced a "trick" or locked knee; arthritis, rheumatism, or bursitis; or any other knee disorder.  In an April 1988 service treatment record, the Veteran reported experiencing insidious onset of right knee pain over the previous month and that it was located in the same place as a childhood injury.  The Veteran never reported that he had experienced any prior knee injury during his adulthood, to include any which occurred during service.  In a September service treatment record, the Veteran reported experiencing right knee pain over only the previous three weeks.  The Veteran specifically denied experiencing any injury or trauma to the knee.  In the August 1996 report of his medical history provided at discharge, the Veteran indicated that he had experienced a "trick" or locked knee.  When asked to explain the reason for his notation, the Veteran again did not indicate experiencing a 1976 trauma to the knee, but instead only indicated experiencing knee pain in 1993 and earlier, consistent with the service treatment records of record.  Finally, in his December 2010 claim for service connection, the Veteran stated that he first experienced knee disorder symptomatology in April 1988, not 1976.  Therefore, as the Veteran's reports of a 1976 in-service knee injury are inconsistent with both the treatment evidence of record and the Veteran's own lay statements, the Board finds that the Veteran's reports of a 1976 in-service knee injury with subsequent treatment lack credibility.  See id.  

The service treatment records indicate that the Veteran was first diagnosed with a right knee disorder, specifically retropatellar pain syndrome, in April 1988.  As noted above, in the April 1988 service treatment record, the Veteran specifically indicated that he had experienced insidious onset of right knee pain over the previous month.  The diagnosis was retropatellar pain syndrome.  The service examiner prescribed only over the counter medication and exercise.  One year later, in an April 1989 service retention examination report, a service examiner noted that the Veteran's lower extremities were normal.

The record contains no report of knee disorder symptomatology subsequent to the April 1988 service treatment record until September 1993.  In the September 1993 service treatment record, the Veteran specifically reported experiencing right knee pain over only the previous three weeks.  After a physical examination, the service examiner diagnosed patellofemoral pain syndrome and prescribed specific exercise, ibuprofen, and self-imposed running limits for the next 10 days.  

The record contains no subsequent service treatment records indicating treatment or diagnosis for right knee disorder symptomatology prior to the Veteran's discharge.  In the August 1996 service discharge medical examination report, a service examiner noted that the Veteran's lower extremities were normal.  In an August 1996 report of his medical history, the Veteran indicated that he had experienced a "trick" or locked knee.  When explaining this notation on the report, the Veteran wrote that he had been treated for knee pain in 1993 and earlier.  The Veteran did not indicate experiencing any knee pain from 1993 until discharge.  By contrast, in the same report of his medical history, the Veteran indicated experiencing shaving problems "since 1981."  (Emphasis added).  Considering this evidence, the Board finds that the Veteran did not experience chronic right knee disorder symptomatology during service.  

The Board also finds that the Veteran did not experience continuous right knee disorder symptomatology since service discharge.  In the May 2011 VA medical examination report, the Veteran suggested that had experienced knee pain since at least September 1993, the last noted instance of in-service treatment for right knee pain.  However, in the August 1996 service discharge medical examination report, the VA examiner specifically noted that the Veteran did not have any abnormality of the lower extremities.  In addition, in the August 1996 report of his medical discharge, the Veteran reported that he had been treated for knee pain in 1993 and earlier.  The Veteran did not indicate that he currently experienced any knee pain at the time of discharge.  The record contains no notation indicating that the Veteran sought treatment for knee pain until August 2010.  In the August 2010 private treatment record, the private examiner did not make any notation indicating that the Veteran had experienced chronic knee disorder symptomatology since service.  In fact, the record contains no specific statements indicating that he experienced continuous right knee disorder symptomatology since service prior to the May 2011 VA medical examination report.  The Board notes that the May 2011 VA examination was provided in furtherance of the current claim for benefits.  Moreover, the May 2011 VA medical examination report also contains the Veteran's non-credible report of an in-service 1976 right knee injury.  As the Veteran's current statements regarding continuous right knee disorder symptomatology both during and after service are inconsistent with statements he made at the time of discharge, were made solely in an attempt to gain benefits, and were provided at the same time as the Veteran's non-credible reports regarding his medical history pertaining to an in-service knee injury, the Board finds that they lack credibility.  See id.  Therefore, the Board finds that the Veteran did not experience continuous right knee disorder symptomatology since service discharge.

Finally, the Board finds that the Veteran's current right knee disorder, specifically osteoarthritis of the right knee, is not related to service, to include the diagnosed in-service instance of patellofemoral pain syndrome.  

The Board notes that, in an October 2011 statement, the Veteran indicated that he wished to file a claim for patellofemoral syndrome of the right knee, suggesting that he currently had patellofemoral pain syndrome.  As indicated in the treatment post-service treatment records listed above, both a private examiner and a VA examiner have examined the Veteran's knee during the pendency of this appeal.  After careful examinations, to include X-rays, both the VA examiner and the private examiner diagnosed the Veteran as having osteoarthritis of the right knee.  Neither the VA examiner nor the private examiner diagnosed patellofemoral pain syndrome.  Although the Veteran is competent to discuss the knee symptomatology he observes as a layperson, he is not competent to diagnose a knee disorder, especially when doing so requires the use of X-rays.  Routen, 10 Vet. App. at 186.  Although the Veteran was diagnosed with patellofemoral pain syndrome during service in 1993, there is no competent evidence indicating diagnosed patellofemoral pain syndrome after service, to include during the pendency of this appeal, and VA compensation only may be awarded to an applicant who has a disability existing on the date of application.  See Degmetich, 8 Vet. App. at 208.  As the evidence indicates that the Veteran does not currently have patellofemoral pain syndrome and has not had this disorder during the pendency of the appeal, service connection for this disorder is precluded.  See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim)

Regarding the etiology of the Veteran's diagnosed osteoarthritis, as noted above, in the May 2011 VA medical examination report, the VA examiner noted reviewing the claims file prior to writing the report.  In fact, the VA examiner specifically listed every piece of evidence regarding treatment for a right knee disorder reviewed prior to writing the report.  This list included both the service treatment records and the post-service treatment records.  After an interview and a thorough physical examination, to include X-rays, the VA examiner diagnosed degenerative joint disease of both knees.  Having reviewed all the evidence of record, the VA examiner opined that the Veteran's current osteoarthritis of the right knee was less likely than not related to the in-service instances of diagnosed patellofemoral pain syndrome.  The VA examiner noted that there was no medical literature supporting an increased incidence of degenerative joint disease in the patellofemoral joint in people who had been diagnosed with patellofemoral pain syndrome.  The VA examiner noted that the service treatment records showed no history of trauma to the Veteran's right knee while on active duty, as the onset of pain was noted be insidious and worsened by walking and running.  The VA examiner further noted that the Veteran was seen in service for pain in the right knee only, but his imaging findings were identical for bicompartmental degeneration in the bilateral knees.  The VA examiner's opinion was that the patellofemoral pain syndrome in the right knee was activity-related, and that the degenerative changes noted on imaging were incidental and not posttraumatic.  Therefore, it was less likely than not that the Veteran's current right knee disorder, specifically osteoarthritis, was caused by or the result of the patellofemoral syndrome diagnosed during active duty.  As the VA examiner wrote the May 2011 VA examination report after an interview with the Veteran, a medical examination, and a review of the claims file, and offered an opinion regarding the etiology of the Veteran's right knee osteoarthritis, based on all evidence of record, the Board finds the May 2011 VA medical examination report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ;38 C.F.R. § 3.159(c)(4).

By contrast, in an October 2011 letter, a private orthopedic surgeon wrote that he had seen the Veteran at his office since August 2011.  The private examiner stated that the Veteran developed osteoarthritis of the knees during his military career due to his "service commitment."  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has found that a medical opinion is inadequate when it is unsupported by clinical evidence.  In this instance, the October 2011 private examiner opined that that it was at least as likely as not that the Veteran developed osteoarthritis of the knees during service.  Yet, as noted above, the service treatment records contain no notation indicating the existence of osteoarthritis of the right knee or any notation indicating the existence of any left knee disorder during service.  Moreover, in the August 1996 service discharge medical examination report, the service examiner specifically diagnosed the Veteran as having no lower extremity abnormality upon discharge.  Unlike the May 2011 VA examiner, the private examiner made no reference to the service treatment records, all of which contain no indication of an osteoarthritis disorder either during service or at discharge.  The private examiner specifically did not make any mention of the August 1996 service discharge medical examination report which indicated that the Veteran's right knee was normal upon his discharge from service.  In fact, the private examiner made no reference to any clinical evidence that would support his opinion.  Therefore, the Board finds the October 2011 private examiner's letter to be of weakened probative value in this matter.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (finding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

In his February 2012 statement, the Veteran stated that the private examiner's October 2012 letter had more basis in the facts regarding his medical history during service than the May 2011 VA examiner's opinion.  As noted above, the Board finds that the VA examiner based the findings contained in the May 2011 VA medical examination report on the entirety of the evidence, to include all the service treatment records specifically denoting treatment for a knee disorder during service.  By contrast, the private examiner did not list any service treatment records or any other evidence in the October 2012 letter that would support his opinion.  Moreover, in the February 2012 statement, the Veteran requested that the Board consider the October 2012 letter from the private examiner to be of more probative value than the May 2011 VA examiner's opinion because the private examiner had treated the Veteran on more than one occasion.  Although the Board may not ignore the opinion of a treating physician, the Board is also not required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the Board finds that the private examiner's October 2012 opinion is of weakened probative value and the May 2011 VA examiner's opinion is of great probative value, and for the other reasons noted above, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine 

is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


